PER CURIAM.
This is a property tax dispute. The trial court granted the City’s motion for judgment n.o.v. after the jury returned findings favorable to Petitioners concerning the disputed property’s fair market value. The court of appeals affirmed. 641 S.W.2d 597.
The application for writ of error is refused, no reversible error. Our action, however, should not be interpreted as approving the court of appeals’ holding that the property owner’s testimony constituted no evidence of fair market value. We express no opinion on that question. Rule 483, Tex.R. Civ.P.